SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForAugust 13, 2012 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CIA. DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP Rui de Britto Álvares Affonso Chief Financial Officer and Investor Relations Officer Mario Azevedo de Arruda Sampaio Head of Capital Markets and Investor Relations SABESP announces 2Q12 results São Paulo, August 10, 2012 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its results for the second quarter 2012 (2Q12) . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2011 . SBSP3: R$ 89.78 / share SBS: US$ 88.98 (ADR2 shares) Total shares: 227.836.623 Market Value: R$ 20 billion Closing Price: 08/10/2012 1. Financial highlights R$ million 2Q11 2Q12 Var. (R$) % 1H11 1H12 Var. (R$) % (+) Gross operating revenue 1,985.4 2,048.6 63.2 3.2 3,975.2 4,237.9 262.7 6.6 (+) Construction revenue 498.5 577.8 79.3 15.9 948.7 1,128.7 180.0 19.0 (-) COFINS and PASEP taxes 144.1 151.4 7.3 5.1 289.5 313.9 24.4 8.4 () Net operating revenue 2,339.8 2,475.0 135.2 5.8 4,634.4 5,052.7 418.3 9.0 (-) Costs and expenses 1,253.0 1,286.8 33.8 2.7 2,681.0 2,621.6 (59.4) (2.2) (-) Construction costs 486.3 565.5 79.2 16.3 925.7 1,104.9 179.2 19.4 (+) Equity Results (1.2) (1.3) (0.1) - (2.3) (3.0) (0.7) - () Earnings before financial expenses (EBIT*) 599.3 621.4 22.1 3.7 1,025.4 1,323.2 297.8 29.0 (+) Depreciation and amortization 176.2 177.0 0.8 0.5 404.3 363.5 (40.8) (10.1) () EBITDA** 775.5 798.4 22.9 3.0 1,429.7 1,686.7 257.0 18.0 (%) EBITDA margin 33.1 32.3 30.8 33.4 Net income 479.6 292.8 (186.8) (38.9) 662.4 784.7 122.3 18.5 Earnings per share (R$) 2.11 1.29 2.91 3.44 (*) Earnings before interest and taxes (**) Earnings before interest, taxes, depreciation and amortization In 2Q12, net operating revenue reached R$ 2.5 billion, a 5.8% growth compared to 2Q11. Costs and expenses, including construction costs, in the amount of R$ 1.9 billion grew 6.5% over 2Q11. EBIT grew 3.7%, from R$ 599.3 million in 2Q11 to R$ 621.4 million in 2Q12. EBITDA increased 3.0%, from R$ 775.5 million in 2Q11 to R$ 798.4 million in 2Q12. The EBITDA margin was 32.3% in 2Q12 in comparison to 33.1% in the same period of the previous year. Excluding construction revenues and construction costs, the EBITDA margin was 41.4% in 2Q12 (41.5% in 2Q11). Comparing 2Q12 to 2Q11, the main variation was at the “Exchange rate variation on loans and financing”. This non cash effect was due to the depreciation of the Real versus US Dollar and Japanese Yen of 10.9% and 14.6%, respectively. Excluding the effect from the exchange rate variation and its taxes, net income in 1H12 would have reached R$ 865.6 million (R$ 567.8 million in 1H11). 2Q12 net income would have reached R$ 478.7 million (R$ 430.6 million in 2Q11), corresponding to an 11.2% increase. The EBITDA margin in 1H12 was 33.4% (30.8% in 2011). Excluding construction revenues and construction costs, the EBITDA margin was 42.4% (38.2% in 2011). 2. Gross operating revenue Gross operating revenue from water supply and sewage collection grew from R$ 1,985.4 million in 2Q11 to R$ 2,048.6 million in 2Q12, an increase of R$ 63.2 million or 3.2%. The main factors for this result were: the increase of 1.4% in total billed volume, and the tariff adjustment of 6.83% as of September 2011. The less-than-expected growth was due to: the conclusion of the implementation of TACE (1 ) services in municipalities in the interior region, which led to greater billing speed and reduced water bill reception times. There was also a decline in the number of days whose unbilled supply is estimated (revenue estimate). As a result, billing reflected the sales upturn and the tariff increase, but unbilled revenue estimates, which also comprise operating revenue, were lower than the estimates for previous periods. Excluding this non-recurring event, operating revenue would have grown by 7.8%. (1) TACE (External Commercial Service Technician) – allows the metering and issuing of water and sewage bills immediately at the client’s door. Consumers can ask questions more conveniently. The technician can also issue a copy of the bill, request repairs, provide water saving tips and make changes to the clients’ registration. Page 2 of 11 3. Construction revenue In 2Q12, construction revenue grew from R$ 498.5 million to R$ 577.8 million, an increase of R$ 79.3 million or 15.9%, comparing to 2Q11. This variation was mainly due to higher investments in the period. 4. Billed volume The following tables show the billed water and sewage volume per customer category and region in 2Q11, 2Q12, 1H11 and 1H12. BILLED WATER AND SEWAGE VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 2Q11 2Q12 % 2Q11 2Q12 % 2Q11 2Q12 % Residential 366.7 371.5 1.3 301.2 307.0 1.9 667.9 678.5 1.6 Commercial 41.8 42.6 1.9 39.2 39.7 1.3 81.0 82.3 1.6 Industrial 9.8 9.3 (5.1) 10.1 10.6 5.0 19.9 19.9 - Public 13.8 14.1 2.2 10.9 10.9 - 24.7 25.0 1.2 Total retail 432.1 437.5 1.2 361.4 368.2 1.9 793.5 805.7 Wholesale 74.2 73.8 (0.5) 6.7 7.2 7.5 80.9 81.0 0.1 Reused water 0.1 0.1 - 0.1 0.1 - Total 506.4 511.4 1.0 368.1 375.4 2.0 874.5 886.8 1H11 1H12 % 1H11 1H12 % 1H11 1H12 % Residential 740.1 756.1 2.2 604.8 622.3 2.9 1,344.9 1,378.4 2.5 Commercial 83.1 85.6 3.0 77.5 79.4 2.5 160.6 165.0 2.7 Industrial 19.2 18.9 (1.6) 20.0 20.9 4.5 39.2 39.8 1.5 Public 26.0 27.2 4.6 20.4 21.0 2.9 46.4 48.2 3.9 Total retail 868.4 887.8 2.2 722.7 743.6 2.9 1,591.1 1,631.4 Wholesale 148.3 147.1 (0.8) 14.2 13.5 (4.9) 162.5 160.6 (1.2) Reused water 0.2 0.2 - 0.2 0.2 - Total 1,016.9 1,035.1 1.8 736.9 757.1 2.7 1,753.8 1,792.2 BILLED WATER AND SEWAGE VOLUME PER REGION - million m 3 Water Sewage Water + Sewage Region 2Q11 2Q12 % 2Q11 2Q12 % 2Q11 2Q12 % Metropolitan 285.0 290.2 1.8 242.4 247.6 2.1 527.4 537.8 2.0 Regional (2) 147.1 147.3 0.1 119.0 120.6 1.3 266.1 267.9 0.7 Total retail 432.1 437.5 1.2 361.4 368.2 1.9 793.5 805.7 Wholesale 74.2 73.8 (0.5) 6.7 7.2 7.5 80.9 81.0 0.1 Reused water 0.1 0.1 - 0.1 0.1 - Total 506.4 511.4 1.0 368.1 375.4 2.0 874.5 886.8 1H11 1H12 % 1H11 1H12 % 1H11 1H12 % Metropolitan 570.3 583.4 2.3 483.7 495.9 2.5 1,054.0 1,079.3 2.4 Regional (2) 298.1 304.4 2.1 239.0 247.7 3.6 537.1 552.1 2.8 Total retail 868.4 887.8 2.2 722.7 743.6 2.9 1,591.1 1,631.4 Wholesale 148.3 147.1 (0.8) 14.2 13.5 (4.9) 162.5 160.6 (1.2) Reused water 0.2 0.2 - 0.2 0.2 - Total 1,016.9 1,035.1 1.8 736.9 757.1 2.7 1,753.8 1,792.2 (1) Unaudited (2) Including coastal and countryside Page 3 of 11 5. Costs, administrative, selling and construction expenses In 2Q12, costs of products and services, administrative, selling and construction expenses grew 6.5% (R$ 113.0 million). As a percentage of net revenue, cost and expenses moved from 74.3% in 2Q11 to 74.8% in 2Q12. R$ million 2Q11 2Q12 Chg. (R$) % 1H11 1H12 Chg. (R$) % Payroll and benefits 412.1 443.6 31.5 7.6 968.6 849.9 (118.7) (12.3) Supplies 34.6 43.2 8.6 24.9 71.7 83.7 12.0 16.7 Treatment supplies 36.0 51.4 15.4 42.8 81.6 96.0 14.4 17.6 Services 232.6 252.6 20.0 8.6 464.1 517.5 53.4 11.5 Electric power 151.3 147.6 (3.7) (2.4) 292.6 298.0 5.4 1.8 General expenses 157.0 123.7 (33.3) (21.2) 284.4 291.5 7.1 2.5 Tax expenses 10.2 11.1 0.9 8.8 37.6 46.1 8.5 22.6 Sub-total 1,033.8 1,073.2 39.4 3.8 2,200.6 2,182.7 Depreciation and amortization 176.2 177.0 0.8 0.5 404.3 363.5 (40.8) (10.1) Credit write-offs 43.0 36.6 (6.4) (14.9) 76.1 75.4 (0.7) (0.9) Sub-total 219.2 213.6 480.4 438.9 Construction costs 486.3 565.5 79.2 16.3 925.7 1,104.9 179.2 19.4 Costs, administrative, selling and construction expenses 1,739.3 1,852.3 113.0 6.5 3,606.7 3,726.5 119.8 3.3 % over net revenue 74.3 74.8 77.8 73.8 5.1. Payroll and benefits In 2Q12 payroll and benefits grew R$ 31.5 million or 7.6%, from R$ 412.1 million to R$ 443.6 million, due to the following: · 8% increase in wages since May 2011 and of 6.17% since May 2012, with an impact of approximately R$ 21.0 million; and · Increase of R$ 11.4 million referring to actuarial liability of the G0 Plan. 5.2. Supplies In 2Q12, expenses with supplies increased by R$ 8.6 million or 24.9%, when compared to the same period of the previous year, from R$ 34.6 million to R$ 43.2 million, mostly due to: (i) reincorporation to the stockroom of surplus material used in the maintenance of water and sewage connections and networks totaling R$ 3.6 million in 2Q11; and (ii) water and sewage systems preventive and correction maintenance, in the amount of R$ 2.2 million. Excluding the reincorporation to the stockroom of surplus material the variation would drop from 24.9% to 13.1%. 5.3. Treatment supplies Treatment supplies expenses in 2Q12 were R$ 15.4 million or 42.8% higher than in 2Q11, from R$ 36.0 million to R$ 51.4 million. The main factors for this variation were: · Increase of R$ 7.4 million, due to the higher consumption of activated carbon, due to the reservoir and climate conditions, as well as by the proliferation of algae in dams that serve the Guarapiranga and Cantareira production systems; · Increase of R$ 3.3 million, due to the greater consumption of lime for the treatment of sludge and a price increase of approximately 23.8%; · Increase of R$ 2.9 million from the greater consumption of hydrogen peroxide at the sewage pumping stations of the Baixada Santista Region due to the proliferation of algae, startup of the Guarujá sewage pumping station and a price increase of approximately 12.0%; and · Increase of R$ 1.6 million due to the higher consumption of iron chloride, which replaces iron sulfate, due to the weather conditions. Page 4 of 11 5.4. Services In 2Q12 this item increased R$ 20.0 million or 8.6%, from R$ 232.6 million to R$ 252.6 million. The main factors were: · Increase of R$ 11.9 million related to joint social and environmental initiatives established in the agreement entered into with the municipal government of São Paulo; · Increase of R$ 6.4 million related to the fleet renewal program, though leasing ; · Public and Private Partnership Agreement of the Alto Tietê Production System, with an increase of R$ 5.7 million due to the start-up in September 2011, increasing the water production capacity from 10m
